Title: From George Washington to Robert Hoakesly, 3 March 1783
From: Washington, George
To: Hoakesly, Robert


                        
                            Sir
                            Head Quarters 3d March 1783
                        
                        Your Memorial respecting the Goods taken from you at York Town, has been received some Time ago—But Majr Genl
                            St Clair, whom you name who Presided at the Board of Officers, which decided your Case, & to whom I wish to submit
                            the Considerations of the Matter now referred by you, having been Absent from Camp during the Winter, has prevented my
                            giving you an earlier Answer—Genl St Clair is now daily expected to join the Army; as soon as he arrives, your papers will
                            be committed to the Consideration of the Gentlemen who formed the other Board, & upon receiving their Opinion,
                            you Will be informed of my further Determinations. I am &ca.
                    